DETAILED ACTION
This Notice of Allowance is in response to the filing of a Request for Continued Examination (RCE) and amendments therein filed on 9/17/2021, and subsequent interview on 12/1/2021. As per the interview, claim 41 has been amended, and no claims have been cancelled or added. Thus, claims 41, 46-48, 50, 53-69 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Noel Gillespie on 12/1/2021.
In the claims:
Claim 1 line 11 has been amended from “a mixing chamber pressure sensor connected to the mixing chamber; and” to read --a mixing chamber pressure sensor connected to the mixing chamber;--
Claim 1 lines 17-19 have been amended from “comprises an outer, pressure feedback loop and dual inner feedback loops, comprising an oxygen flow control feedback loop and an air flow control feedback loop, wherein the outer, pressure feedback loop comprises the controller:” to read -- comprises an outer pressure feedback loop and dual inner feedback loops, comprising an oxygen flow control feedback loop and an air flow control feedback loop, wherein the outer pressure feedback loop comprises the controller; and wherein the controlled is further configured to:--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claims structural and/or functional limitations required by independent claim 41. Specifically, the inclusion of a cascaded feedback loop implemented by the controller, with an outer pressure feedback loop and dual inner feedback loops for oxygen flow control and air flow control, with the outer pressure feedback loop comprising the controller. 
The closest prior art of record is Ahmad (US Pub. 2012/0006326) and Dobritz (US Pat. 4,022,234). 
Ahmad teaches a similar device for air flow control in a ventilator for mixing separate gases together, including first and second gas lines, a mixing chamber, a pump, air flow sensor, oxygen control valve, oxygen flow sensor, connection to a patient interface, and a controller for controlling the flow of separate gases for the mixing chamber based on data from the sensors. Ahmad lacks the location of the air pump, the location of a mixed gas flow sensor, a mixing 
Dobritz teaches another device for mixing separate gases together, with similar basic structure to Ahmad, including first and second gas lines, a mixing chamber, a pump, a pressure sensor, control valves, a patient interface connection, and a controller that operated the valves based on the sensed data from the sensors. Dobritz further teaches use of a pressure feedback loop to control a flow target of mixed gas, where the pressure feedback loop has a first gas flow control loop and a second gas flow control loop. However, Dobritz does not have that the feedback loops are an outer pressure feedback loop with dual inner feedback loops for air flow and oxygen flow control, and the pressure feedback loop comprising the controller. 
Therefore, the prior art of record, either alone or in combination, does not have all of the required structural and functional limitations of independent claim 41, and would require extensive modification to its modified feedback control that is not considered an obvious modification to make. Hence, the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785